NOTICE OF ALLOWANCE
Terminal Disclaimer
The terminal disclaimer filed on January 7, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,221,761 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	This is responsive to the after final amendment filed on December 23, 2020.

Allowable Subject Matter
Claims 1, 5-6 and 20-21 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 5712724922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        

1/8/2021


/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745